                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KAREN JEAN ORCHARD,                          :   CIVIL ACTION NO. 1:18-CV-2297
                                             :
                    Plaintiff                :   (Chief Judge Conner)
                                             :
             v.                              :
                                             :
ANDREW M. SAUL,                              :
Commissioner of Social Security,             :
                                             :
                    Defendant                :

                                        ORDER

      AND NOW, this 4th day of March, 2020, upon consideration of the report

(Doc. 19) of Magistrate Judge Karoline Mehalchick, recommending that the court

vacate the decision of the administrative law judge denying plaintiff Karen Jean

Orchard’s application for disability insurance benefits, and it appearing that the

Commissioner of Social Security has not objected to the report, see FED. R. CIV. P.

72(b)(2), and the court noting that failure of a party to timely object to a magistrate

judge’s conclusions “may result in forfeiture of de novo review at the district court

level,” Nara v. Frank, 488 F.3d 187, 194 (3d Cir. 2007) (citing Henderson v. Carlson,

812 F.2d 874, 878-79 (3d Cir. 1987)), but that, as a matter of good practice, a district

court should afford “reasoned consideration” to the uncontested portions of the

report, E.E.O.C. v. City of Long Branch, 866 F.3d 93, 100 (3d Cir. 2017) (quoting

Henderson, 812 F.2d at 879), in order to “satisfy itself that there is no clear error

on the face of the record,” FED. R. CIV. P. 72(b), advisory committee notes, and,

following an independent review of the record, the court agreeing with Judge

Mehalchick’s analysis and her conclusion that the administrative law judge did
not properly evaluate Orchard’s sleep apnea diagnosis, and the court concluding

that there is no clear error on the face of the record, it is hereby ORDERED that:

      1.     The report (Doc. 19) of Magistrate Judge Mehalchick is ADOPTED.

      2.     The Clerk of Court shall enter judgment in favor of Orchard and against
             the Commissioner as set forth in the following paragraph.

      3.     The Commissioner’s decision is VACATED and this matter is
             REMANDED to the Commissioner with instructions to conduct a new
             administrative hearing, develop the record fully, and evaluate the
             evidence appropriately in accordance with this order and the report
             (Doc. 19) of Magistrate Judge Mehalchick.

      4.     The Clerk of Court shall thereafter CLOSE this case.




                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania
